IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 99-21163
                                     Summary Calendar



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus

TERRANCE GASKIN,

                                                            Defendant-Appellant.
                   ________________________________________

                     Appeal from the United States District Court
                          for the Southern District of Texas
                           USDC No. H-99-CR-342-ALL
                   ________________________________________
                                 December 13, 2000

Before POLITZ, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

PER CURIAM:*
       Court-appointed counsel for Terrance Gaskin has requested leave to

withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738

(1967). Gaskin filed a response, contesting counsel’s motion and claiming error in

the court’s failure to permit a two-point “safety valve” adjustment to his sentencing
computation. Our independent review of the brief, Gaskin’s response, and the

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
record discloses no nonfrivolous issue. Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein, and

the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                         2